Name: 2013/570/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Chemicals Agency for the financial year 2011
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/209 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Chemicals Agency for the financial year 2011 (2013/570/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Chemicals Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Chemicals Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1907/2006 of the European Parliament and of the Council (4) establishing a European Chemicals Agency, and in particular Article 97 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0097/2013), 1. Grants the Executive Director of the European Chemicals Agency discharge in respect of the implementation of the Agencys budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Chemicals Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 73. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 396, 30.12.2006, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Chemicals Agency for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Chemicals Agency for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Chemicals Agency for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1907/2006 (4) of the European Parliament and of the Council establishing a European Chemicals Agency, and in particular Article 97 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0097/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the European Chemicals Agency (the Agency) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas on 10 May 2012, Parliament granted the Executive Director of the Agency discharge for implementation of the Agencys budget for the financial year 2010 (6), and in its resolution accompanying the discharge decision, inter alia:  underlined that as the Agency works with non-dissociated credits in all its Titles, it is unrealistic to expect that all operations budgeted for one calendar year could both be committed and paid up within the same budgetary year, especially for project-type operational expenditure (e.g. IT systems developments),  called on the Agency to improve the planning of its human resources activities and projects at the time of establishing its Annual Work Programme,  welcomed the establishment by the Agency of a separate registration and submission unit, as well as a contingency task force,  called on the Agency to respect a stringent top down/bottom up methodology for reporting and clear guiding principles in order to define the relevant indicators and tools to be used, C. whereas according to the Court of Auditors report, the Agencys overall budget for the financial year 2011 was of EUR 93 200 000 compared to EUR 75 500 000 in 2010, which represents an increase of 23,44 %, D. whereas during the financial year 2011, the Agency operated as a self-financed agency and did not receive any reimbursable subsidy from the Commission, Budgetary and financial management 1. Acknowledges from the Agencys 2011 annual activity report (AAR), that in accordance with Regulation (EC) No 1907/2006, the Agency is financed through fees paid by industry for registrations of chemical substances, and possibly by Union subsidy as referred to in Article 185 of the Financial Regulation; 2. Takes note that in 2011, the Agency was effectively fully financed through fee income and did not receive any Union subsidy; notes, however, that the Agency was supported by the Union with an amount of only EUR 500 000 from the Commission (Directorate-General Environment) as contractual compensation for undertaking certain preparatory activities for the upcoming Regulation (EU) No 528/2012 of the European Parliament and of the Council (7) on biocidal products; 3. Notes that the initial budgetary payment appropriations for 2011, as concluded by the Management Board in December 2010, amounted to EUR 99 800 000; 4. Notes from the AAR that in 2010, the Agency received a balancing subsidy of EUR 36 000 000 registered as a pre-financing liability from the Commission; notes, moreover, that the amount was entirely reimbursed to the Commission in 2011 as the foreseen high level of own fee income of the Agency in 2011 was reached; 5. Acknowledges that in 2011, the Management Board adopted two amending budgets, as follows:  the first amending budget increased the revenue with the surplus resulting from 2010 by EUR 280 565 807,25; notes that it also entered the amount of EUR 500 000 on earmarked revenue for the service contract established between the Agency and DG Environment for the preparatory work for Regulation (EU) No 528/2012;  the second amending budget decreased the budget expenditure by EUR 7 142 500 (7 %); 6. Observes from the AAR that the budget execution rate for 2011 was 96 %; Commitments and payments 7. Acknowledges from the AAR that the total amount of carry-over of commitment and payment appropriations was of EUR 14 421 314,76, representing 16,2 % of the established commitments; calls on the Agency to inform the discharge authority of the actions taken to address that deficiency as the level of carry-over is excessive and at odds with the budgetary principle of annuality; 8. Takes note from the AAR that the adopted budget for Title I in 2011(EUR 54 508 000) was increased via transfers from Title III by 4,25 % (EUR 2 316 781,90), out of which EUR 2 005 138,33 was related to expenditure for staffing; notes, moreover, that as a result, the execution rate for Title I reached 99,16 %; 9. Notes that a total amount of EUR 1 758 060,98 was cancelled from the total amount of EUR 12 254 740,59 of commitment and payment appropriations that were carried over from the budget of 2010; 10. Welcomes the Agencys efforts in improving the planning and the monitoring of resources and the fact that it introduced Agency-wide guidelines to foster the principle of annuality; acknowledges, in particular, that the Agency managed to reduce the carry-over rate from 29 % in 2009 to 17 % in 2010 and to 16,2 % in 2011; Supervisory and control systems 11. Acknowledges from the Court of Auditors report that the results of the latest physical inventory carried out in 2011 show several shortcomings, notably as regards the low proportion of Information and Communication Technology (ICT) assets checked in terms of value; notes, moreover, that no formal policy on the inventory of fixed assets is in place; calls on the Agency to inform the discharge authority of the actions taken to implement a formal policy on the inventory of fixed assets; 12. Notes that the Agency records costs related to ICT projects that are already in use as expenditure instead of recognising them as fixed assets; notes furthermore that the policy is expected to be formalised and formally approved in the first quarter of 2013; calls on the Agency to inform the discharge authority of the state of play of that policy; Recruitment procedures 13. Notes that the Court of Auditors identified shortcomings in the recruitment procedures; calls, therefore, on the Agency to inform the discharge authority of the actions taken to address that deficiency; considers that some of the provisions of the Staff Regulations may present a considerable administrative burden; therefore encourages the Commission to allow for a certain degree of simplification under Article 110 of the Staff Regulations in regard to the agencies; 14. Notes from the AAR that the Agency continued to attract highly qualified personnel, with 88 new staff recruited in 2011, which resulted in the completion of 98 % of the Agencys establishment plan; 15. Acknowledges that as of 31 December 2011, the total number of positions occupied by temporary agents positions was 441 out of 456 available posts and 101 contract agents and seconded national experts were employed by the end of 2011; notes that the total number of positions occupied by contract agents was 62 and the total number of other staff was 46 (seconded national experts, interims, trainees); 16. Monitors closely the improved recruitment and selection procedures which have been put into place in the last year; considers the full application of rules and procedures a necessity to ensure the best reputation of the Agency; Conflict of interest 17. Welcomes the fact that the Court of Auditors carried out an audit aimed at evaluating the policies and procedures for the management of conflict of interest situations for four European agencies, including the Agency, and presented the results of the audit in the Court of Auditors Special Report No 15/2012; 18. Regrets that according to the findings of the Court of Auditors, at the time of completion of the field work (October 2011), the Agency did not adequately manage situations involving conflicts of interest; notes, moreover, that the Agencys policies for managing conflict of interest were incomplete, declarations of interest were neither screened nor published but sealed and training on conflict of interest was absent; 19. Welcomes the fact that the Agency is to take a number of steps following the Court of Auditors audit, in particular:  an Agency policy for the management of potential conflicts of interest, adopted in September 2011,  a new, more detailed template for declarations of interest,  a new guidance for filling in declarations of interests, adopted in November 2011,  publication of declarations of interest of the Agencys managers on its website since January 2012,  conflicts of interest advisory committee established in June 2012, with a constituent meeting in August 2012,  a code of conduct for the Management Board members, adopted in March 2012,  provisional eligibility criteria for the bodies of the Agency, adopted in September 2012,  implementing rules on prevention of conflicts of interest and on processing information on potential conflicts of interest of the Agency staff, adopted in June 2012 and October 2012 respectively,  guidance for managers on the prevention of conflicts of interest, including concrete assessment criteria, adopted in November 2012,  revised guidelines on gifts and hospitality for staff, adopted in December 2012; urges the Agency to continue to act on the recommendations made by the Court of Auditors in order to avoid any conflict of interests among its various governing and operational structures and to report to the discharge authority on the implementation of the abovementioned policies and procedures, as well as on any further developments as regards management of conflict of interest; 20. Calls on the Agency to introduce in its annual activity reports a special section describing the actions taken to prevent and manage conflicts of interest, which shall include, inter alia:  the number of conflicts of interest cases verified,  the number of revolving door cases,  the measures taken in each category of cases,  the number of breach of trust procedures launched and their outcomes,  the sanctions applied; 21. Points out that all Management Board members declarations of interest are available on the Agencys website, yet not all curriculum vitae of the Management Board members are available; calls on the Agency to inform the discharge authority of the progress made on this matter as soon as possible; 22. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its Resolution of 17 April 2013 (8) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 73. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 396, 30.12.2006, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 286, 17.10.2012, p. 192. (7) OJ L 167, 27.6.2012, p. 1. (8) Texts adopted, P7_TA(2013)0134 (See page 374 of this Official Journal).